 AMERI-CRETE READY MIX CORPORATION509Ameri-CreteReady Mix CorporationandLocal 445,International Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America. Cas-es 2-'CA-12746 and 2-CA-12746-2November 21, 1973DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOOn July 27, 1973, Administrative Law JudgeBernard J. Seff issued the attached Decision in thisproceeding. Thereafter, counsel for Respondent andcounsel for the Charging Party filed exceptions andsupporting briefs and counsel for General Counselfiled a reply to counsel for Respondent's exceptions.Pursuant to the provisions of Section 3(b} of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,findings,' and conclusions2 of the AdministrativeLaw Judge and to adopt his recommended Order.3ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adoptsas itsOrder the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Ameri-Crete ReadyMix Corporation, Goshen, New York, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.were so insubstantial as to be considered patently frivolous.In the instantcase,we do not find that Respondent's defenses are nteritless on their faceIn such circumstances,we decline to find Respondent's defenses to haveconstituted frivolous litigation.We furtherdenythe Union's request to have the Board order Respondentto sign the Hudson ValleySupply YardAgreement.It is well settled that theBoard is "without power to compel a company or a union to agree to anysubstantive contractual provision of a collective bargaining agreement." HK Porter Company, Inc. v. N.L.R.B.,397 U.S. 99,102 (1970).DECISIONSTATEMENT OF THE CASEBERNARD J.SEFF, AdministrativeLaw Judge:This casewas heardatNew York, New York,on May 29 and 30,1973, basedon a charge filedon February 5, 1972, asubsequent charge filed on September 11, 1972, and anamended charge filed on October 10.1 Complaint on theconsolidatedcaseswas issuedMarch 6,1973.Thecomplaint alleges that the Respondent violated Section8(a)(1) of the Act by interrogating employees as to whetherand whythey signed union cards;warned employees frombecoming or remaining members of the Union;threatenedto close the plantif theyvoted for the Union in anupcomingNLRBelection;gave wage increases on August11; instituted hospitalization benefits and engaged in otheractivities in violation of Section 8(a)(1) and(3) of the Act.It is also alleged that Respondent refused to bargain withtheUnion in violation of Section 8(a)(5). Respondentdenied the commission of the unfair labor practices allegedbut admits allegations of the complaint sufficient tosupport the assertion of jurisdiction under current stand-ards of the Board(inflow of over $50,000 in the pastcalendaryear).The answer further admits that the Union,Local 445,International Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpersof America,is a labororganization within the meaning of Section 2(5) of the Act.Upon the entire record in the case,includingmyobservation of the demeanor of the witnesses, and thebriefs submitted by the parties,Imake the following:FINDINGS OF FACTi In adopting the Administrative Law Judge'sDecision,we note thefollowing inadvertent factual errors which do not affect our agreementwith his conclusions herein:(1) the appropriate unit on theJuly 25, 1972,demand date consisted of eight, not seven,employees;(2) employeeConklin receiveda per-hour wage increase from $3 to $4 on August 4,1972, not August11, 1972; (3) July 25, 1972,was the dateof thedemand,not the dateon which the Union decided to sign up the employees; (4)themeeting among Hughson, Mathes, Finkle,and Newman was in June1972, not April 1972, and (5) Finkle asked Killian why he signed a unioncard on July26, not at the beginning ofJuly.We thinkit unclear as toexactlywhen Respondent received the Union's petition but we noteFinkle's testimonythat heknew that a petition had been filed with theBoard whenthe August1I wage increases were granted Further we notethat the employeeswho were informed of the increase were so informedonly after they had signedauthorization cards and aftertheUnion'sdemand.2We note the Administrative Law Judge's inadvertent statement that theAugust 11 wage increases had been promised the employees for votingagainst theUnion. Therecord does not reflect that the increases had beenpromised for this reason.We agree with the Administrative Law Judge,however,that the timing of the wage increases violated Sec 8(a)(1) of theAct.3We deny theUnion's requestfor the extraordinaryremedies ofreimbursement by Respondent of the Union's organizing costs and legalfees in this case.Where theBoard has granted such relief, see, e.g.,TiideeProducts,Inc.,194NLRB 1234, it hasfound that the respondent's defensesI.THE BUSINESS OF THE EMPLOYERRespondent, Ameri-Crete Ready Mix Corporation, hasmaintained an office and place of business at 63 SouthStreet,in the City of Goshen and State of New York, and aplant at Pellets Island Road,Pellets Island,New York,herein called the plant,where it is engaged in themanufacture,sale, and distribution of ready mix concreteand related products.BackgroundDonald Finkle is the president of the Respondent andJohn Newman is vice president, secretary,and treasurer ofRespondent. These individuals are admittedly agents ofsaid Respondent.The parties stipulated that the followingeight employees were hired on or about the followingdates:Paul A. Luft was employed in January;iAll eventstook placein 1972unless otherwise indicated.207 NLRB No. 79 510DECISIONS OF NATIONAL LAB5R RELATIONS BOARDDonald K. Hughson, April 18;Adolph P. Mathes (nickname Sonny) April 19;Joseph A. Romer, May 8;Robert A. DeGroat, June 13;Ernest M. Drake, June 15;Thomas Killian, June 16;Robert T. Conklin, June 22.The appropriate unit includes all employees employed byAmeri-Crete at its facility located on Pellets Island Road,in Pellets Island, New York, including truckdrivers andplant laborers; excluding office clerical employees, profes-sional employees, guards, watchmen, and supervisors asdefined in the Act. This description of the unit is the sameas that to which the parties agreed upon which wasapproved by the Regional Director in an agreement forconsent election dated August 15. The petition in the casewas filed by the Union in Case 2-RC-15931 on August 4.2Timely objections were filed by the Union. On January 5,1973, a hearing was held by a Regional Hearing Officerwho issued a report on objections recommending that theelection be set aside which recommendation was adoptedby the-Regional Director on February 6, 1973.H. THEUNFAIR LABOR PRACTICESA.The FactsOn April 20 and again on July 25 the Union requestedrecognition and bargaining. Respondent refused to bargainwith the Union at these times. On varying dates from July19 to July 25, five out of the then seven employees in theappropriate unit signed union cards.The record contains five union authorization cardsdesignating the Union as the collective-bargaining agentfor the employees. Killian, Mathes, and Hughson identi-fied their signatures on the cards as having been executedon July 19, 1972; Luft identified his signature as havingbeen signed on July 21; Drake identified his signature ashaving been signed on July 24.Drake,Conklin, and Romer received wage increasesfrom $4 to $4.70 an hour on August 11; Luft received anincrease of $1.00 (from $3 to $4) effective August 11. Hehad previously received a wage increase on July 12, 1973,from $2.50 to $3 per hour. Conklin received a $1-per-hour increase from $3 to $4 on August 11.B.Meetings with the Union1.Union's versionUnion Business Agent Elmore Schueler said he heard inthe industry that Finkle intended to start his own business.Up tothis time Finkle was the manager of Delaware Sandand GravelCompany.Upon receipt of this news about theend of March 1972 he phoned Finkle, and a meeting tookplace among Schueler,Finkle,and another Teamstersbusiness agent named Ray Ebert.According to Schueler,Finkle asked if he could have the old rates then prevailingin the industry and notanynew higher rates which theUnion was then negotiating on an industrywide basis.Finkle said,startingout new in the business it would helphim to have the old wagerates.The Union representativessaid , they would have to talk over any changes in thecontract with their boss. They asked Finkle to enter into acontract. Finkle said he did not know when he would havehis trucks but that eventually he knew he would be union.He needed time to get things rolling.About April 20, Schueler and Mike Marco, anotherTeamsters business agent, went out to the plant on PelletsIsland. Present at this meeting were Finkle, John Newman,Union RepresentativeMarco, and two of Respondent'semployees, Mathes and Hughson. Concerning suggestionsaboutsigning acontract, Finkle said he needed more time,new trucks were slow in coming, he had other problemsand he asked if he could have 90 days grace. Schueler saidhe would try to delay further meetings for a 60-day periodto which Finkle agreed. Finkle did not ask the Union if itrepresented his employees at this time. At the end of 60days,about June 20, Schueler tried unsuccessfully anumber of times to arrange another meeting with Respon-dent.About July 25 the Union decided to sign up theemployees to demonstrate to Finkle that it represented amajority of his employees. Hughson, Mathes, and Killiansigned cards in Schueler's presence in the union hall,Crestview,Newburg, New York. Later Luft and Drakealso signed union cards.Marco and Schueler saw Finkle at Pellets Island, toldhim they represented a majority of his men and he said, "Iknow it " "We asked him to sign a contract but he said hestillcouldn't sign because there were many costs he hadnot yet figured." In the face of Respondent's refusal to signa contract, the Union filed a petition with the NLRB onAugust 4, 1972.The Union had no further meetings withRespondent after July 25.On cross-examination Schueler testified that at his firstmeeting about February or March, with Finkle, Respon-dent wanted to defer the operation of welfare and pensionmatters for a year. Schueler said he would have to discussthis request with his boss.2.Company's version of meetings with UnionIt appears that Schueler made the initial contact withFinkle Finkle said he came to the first meeting with theunion representative at the end of March with his hat inhand, explained that he and his partner, Newman, weregoing to acquire five ready-mix trucks, that he had nointention of going union and would not be able to handleunion work of any size. The new company was basicallyinterestedin smallhome buildmg construction. The unionrepresentative,Ebert,didmost of the talking. Finkleadmitted that he discussed with the Union the hiring ofHughson and Mathes who had been working at theDelaware Sand and Gravel Company where Finkle hadbeen the manager. Also Schueler asked him to discuss thenegotiation of a contract. Finkle testified it was notfeasible to discuss a contract at that time. In April, at asecond meeting with Ebert, Schueler, Marco, and New-man, which took place at the plant, the question of a2The election took place on August 25. At that time there were sevenagainst the Union. There were no challenged ballotseligible voters; three votes were cast for the Petitioner and four voted AMERI-CRETE READY MIX CORPORATION511contract came up again. Finkle said "No" the Company,did not even have a truck in the yard and in factRespondent had not yet started in business. At thisjunctureHughson and Mathes had been hired by theRespondent and were working around the plant helping tostart it up.When these two men were hired they were toldthe Company had no intention in the forseeable future ofbeing able to afford to go union. Finkle told the men therewas the possibility of working out setting up a hospitaliza-tion and pension plan if things worked out. The Companyattempted to recruit a working force by putting an ad inthe newspaper asking for experienced ready-mix driversand including a statement that the Respondent would havea hospitalization plan.3.Section 8(a)(1), Respondent's comments toemployees about the UnionHughson testified that Finkle, Newman, and Mathes hada meeting in the office about April 20 at the request ofFinkle. Respondent said it was definitely not going union.The Company's accountant had told Finkle that ""therewas no way to go union." Finkle told us "we were gooddrivers,we cangive you more money, youcan have apension and welfare plan and you can take a withdrawalcard from the Union. We started to walk out and Finklesaid we can't build our Company around you if you guyswant to stay with the Union." Subsequently Hughson saidhe could not afford to work for a nonunion company.Finkle said "... if we ever go union I would like to haveyou come back to work for me."Killian, who began to work for the Company onJune 16,signed a union card on July 19 in front of the union hall.He identified his signature on the card which is inevidence.When he was hired by the Company on June 16he was interviewed by Vice President John Newman.Killian testified:That ... when Newman and I spoke about myemployment that they werenot unionand they had nointentionsofbecoming union and if I had anyintentions they wouldn't be able to use me at that point.I said I didn't. Well, he said that in approximately twoweeks they would have hospitalization and a pensionplan ... as soon as they got their `problem' cleared up.(The "problem" referred to related' to the Union.)Killian started at $3 an hour and was told that as soon ashe got his driving license to operate a tractor trailer hewould be raised to $4. He received his license which wasstamped July 14. Killian had been performing yard work,fillinghoppers with sand and gravel, and doinggeneralrepairs on trucks. He spoke to Newman about driving atruck but did not receive an answer. Respondent had someconversation with Killian about sending him to a firmnamed Keon, a large concrete company located inHaverstraw, New York, where their mechanics would trainhim on trucks. He was never sent to Keon and did notreceive $4. All these conversations ceased as of the timeNewman found out Killian had signed a union card. Onthe day before July 4 Newman said (after the holiday)"Don't forget to be here for the vote."He said"You knowwhat I mean."Killian explained that the employees knewthere was going to be a meeting among the men to decide ifthey wanted a union. Newman added, "Don't forget whichway you will vote." On a number of occasions Killian wastold by Newman and Finkle that if the men went union"they would have to sell the trucks and close the plantbecause they couldn't afford it." These comments byRespondent were made to Killian during 2 or 3 weeks inJuly.Later Killian had a conversation with Luft about unionsduring which he explained that if Luft signed a union cardthe "employer couldn't fire you because you wanted to jointhe union.Itwas more or less a helping aid so you couldkeep your job." Hughson gave Luft a card which he signedand handed back to Hughson.About July 26 a conversation took place amongNewman,Luft,Killian,and Finkle.Meanwhile Newmanhad found out that Killian and Luft had signed cards.Newman was very upset and aggravated.He turned toFinkle and said"You know what these bastards did to us,they signed with 445."Newman was especially exercised that his nephew, Luft,signed a card because over the years,he had been helpfultoLuft,treated him like a son andshowed him manykindnesses. Finkle said to both Luft arid,Killian,"Beauti-ful.You just put usout of business.Why did you sign with445."Killian explained that he had been promised $1increase and had never received it and that waswhy he hadsigned with the Union.Finkle admitted that together with Newman they calledMathes and Hughson to the office in the middle of June1972 and told the employees:...we had talked to our accountant.With, thefigures that we got back,he advised us that to pay therate of pay that we were paying would just be about itas far as establishing any type of profit in business.That he advised us at the present time, if possible, tostay out of the union because of the higher rate thatmight be involved.Hughson explained that he would have to see Schueler andtellhim that he did not like the idea of working for anonunion operation.Finkle said"We had talked to themen numerous times as far as hospitalization.We alsotalked about pensions. We signed up with Blue Cross andBlue Shield in the beginning of October 1972." Talks wereheld with insurance men. On one occasion practically allthemen were present at such a meeting.About thebeginning of July,Finkle admitted he asked Killian why hesigned a card.Killian said he couldn't raise a wife andchild on $3 an hour. Finkle replied, "You are not tieddown on this job.""Finkle asked Drake why he signed a union card. He saidhe wanted more money. Finkle asked why Paul Luft signeda union card.Newman's uncle had told Finkle Luft hadsigned a card. Finkle asked why Luft' didn't talk to hisuncle first. Luft answered I made up my own mind. Finklethen said `°... this could easily put us out of business ifthe union gets involved here. We had everything-at stake,we had our homes,our children everything at stake in thisbusiness.We borrowed money and put our houses up on 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe line-we spent 18 years in this business, more or lessstarted on a shoe string not even hardly getting started wehave the union ... .Further, during the testimony of Luft, he said he had aconversation during the week of August 7 with Newmanwho told him that the employees would probably becovered by hospitalization. The record shows that Luft wasasked if Newman attached any conditions to the employ-ees coverage by a hospital plan. Newman replied, "If theUnion didn't win the election."Early in his testimony Finkle said that at his firstmeetingwith the Union in March he claimed to have told the unionrepresentatives that he knew he would eventually go union.This statement, if made, was made for the purpose ofbuying time and was negated by the future words andactions of both Newman and Finkle. This conclusion isborne out by conversations Respondent held with itsemployees: that the Company could not afford to gounion; that it had no intention in the forseeable future ofoperating under a union contract; Finkle told Luft ".. .this could easily put us out of business if the union getsinvolved here ...."; the Company's accountant notifiedFinkle that the Company could not operate its business ata profit if it had to payunionrates;Newman told Luft thatthe employees would probably be covered by a hospitaliza-tion plan ". . . if the Union didn't win the election."Finkle admitted that both he and Newman talked to all'hismen on numerous occasions and told them that Respon-dent would institute both a hospital and pension plan inthe future if it did not have to deal with the Union.Employees Drake, Luft, and Killian were each interrogatedas to why they had signed union cards. Newman, uponfinding out that Killian and Luft had signed union cardsexpressed himself crudely concerning the Company'sattitude about the Union by telling Finkle on July 26,"You know what these bastards did to us, they signed withLocal 445." Further exemplifying Respondent's reaction tothe signing of union cards by both Luft and Killian, Finkletold both employees, "Beautiful. You just put us out ofbusiness.Why did you sign with 445?"On about April 20 Finkle told Hughson and Mathes,who he called to his office, that the Company was notgoing union. Further he said, ". . . we were good drivers,we can give you more money, you can have a pension andwelfare plan and can take a withdrawal card from theUnion." Finkle then concluded his remarks by saying,"... we can't build our Company around you if you guysstay with the Union."The manifestation of Respondent's determination not todo business with the Union was clearly evidenced out ofthe mouths of both Finkle and Newman and appears in thetestimony of Hughson, Luft, Killian, and Drake. I creditthemutually corroborated testimony of these employeesand, in fact, it was also corroborated affirmatively byFinkle at many points in his testimony. Furthermore thisevidence stands unrefuted in the record by both Finkle andNewman.The promises of wage increases if the employees votedagainst the Union in the upcoming NLRB election wereimplemented by concrete action. The Charging Party fileditspetition for representation on August 4. Just I weekafter the filing of the petition, and 2 weeks before theelection was held on August 25, wage raises were grantedto four employees on or about August 11. Respondent'sfrequent threats to close its plant and go out of business ifthe Union was elected, its numerous promises to establish ahospital and pension plan, the timing of the wage increases,its interrogation of its employees about union membershipall present convincing proof of violations of Section8(a)(1)and I so find.The suspicious timing of the wage increases grantedbetween the date of the filing of the petition and theholding of the election plus the making of promises ofbenefits if the Union lost the election provided amplejustification for setting the election aside. Respondentlamely explained the timing of the wage increases on thebasis that it had announced its intention of granting wageincreases before its receipt of the Union's petition and itwas thus only effectuating a plan previously communicatedto the employees. The record shows that promises ofbenefits, including wage increases, had been made to theemployees for many weeks before August 4. About a weekafter Respondent received the union petition it is suddenlygalvanized into action and granted long deferred wageincreases shortly before the election was scheduled to takeplace. The inference is inescapable that the granting of theincreases was unlawfully designed to influence the employ-ees to vote against the Union.On approximatelyfour occasionsbetween March andJuly Finklemet with representativesof Local 445. At notime during these meetings did the Respondent recognizethe Union. No discussions concerning substantive matterslikewages, hours, or working conditions ever took place. Itisclear fromthe record that the Company repeatedlysought to buy time which it used to undermine the Unionby committing unfair labor practices. Feeling that Respon-dent was stalling, the Union, on July 25, presented signedunion cards from five of the seven employees in theappropriatebargaining unit and demanded that theCompany commence negotiations looking to the executionof a contract. The Company refused to bargain confiningitself tomaking explanations that it was not sufficientlyadvanced in its business activities to begin bargaining.Thereafter, as set forth,supra,an election took place onAugust 25 which was lost by the Union by a four to threevote.The five cards signed by the employees contained thefollowing language:I, the undersigned . . . hereby authorize the Interna-tional Brotherhood of Teamsters, Local 445, to repre-sent me and in my behalf, for the purposes of collectivebargaining to negotiate and conclude all agreements inrespect to rates of pay, wages, hours of employment orother conditions of employment in accordance with theprovisions of the National Labor Relations Board.There is no question but that at the time the Union madeitsJuly 25 demand it represented a majority of_ theemployees in an appropriate unit and the cards contain the AMERI-CRETE READY MIX CORPORATION513unequivocal designation of the Union as the bargainingagent for the signers.In the Board's interpretation of the Supreme Court'sdecision in theGisset Packing Companycase3 three specificbut closely related questions are presented in such asituation:1.What action was threatened?2.Was the threat, under all the circumstances, likelyto be seriously regarded?3.How widely was the threat disseminated among the-employee group?1.The threat of plant closing has long been recognizedas a uniquely destructive tool of the. gravest consequence.A direct threat of loss of employment through plant closureisone of the most flagrant means by which an employercan hope to dissuade employees from selecting a bargain-ing representative. Such conduct is especially repugnant tothe purposes of the Act because no legitimate justificationcan exist for threatening to close a plant. Such a threat canhave only one purpose, to deprive employees of their rightto freely select or reject a bargaining representative. Forthisreason aloneRespondent engaged in proscribedconduct of the most egregious nature.2.Under the circumstances the threat to close the plantand go out of business was made by both Finkle andNewman Respondent's president and vice president,respectively. There is no question but that it was receivedby the employees with the utmost seriousness.3.The dissemination of this threat was directly made tofive out of the seven employees working for the Company.To this serious threat must be added the granting to fourof these employees of wage increases on the threshold oftheNLRB election' and the promise of a hospital andpension plan conditioned on the defeat of the Union.Taken overall the Respondent's behavior makes itapparent that both the "stick and the carrot" were used tobring home to the employees the fact that they would bepunished by the loss of their jobs if the plant was forced tobe closed and would be financially rewarded if they keptthe Union out of the plant.The conduct describedsupracannot be remedied by themere posting of a notice. It is thus clear that no secondelection could be held under conditions which would befree from the atmosphere created by the unfair laborpractices committed by Respondent. In order to effectuatethe policies of the Act it is necessary to issue an Orderrequiring; Respondent to bargain with the Union.I find that Respondent, by the course of conduct itfollowed in its attempt to undermine the Union, is guilty ofviolating Section 8(a)(5) and (1) of the Act .44.The violationof Section8(a)(3)I find that Respondent granted wage increases to four ofits employees on August 11. By so doing, without dealingwith the Charging Party, it unilaterally changed their3 395 U.S 575.4General Stencils,Inc,195 NLRB 1109.5 In the event no exceptionsare filed as provided bySection102.46 oftheRules and Regulationsof the National LaborRelations Board, theworking conditions at a time when the, Union was themajority representative of ,the employees. This action bytheCompany constitutes a clear violation of Section8(a)(3) and I so find. It is not the policy of the Board toorder a reduction in wages after such an illegal change inworking conditions.The remedy provided in such asituation is to include in the Order a cease-and-desistprohibition against such unilateral action in the future.CONCLUSIONS OF LAW1.Respondent, Ameri-Crete Ready Mix Corporation,isan employer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2.Local 445, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, is alabor organization within the meaning of Section 2(5) ofthe Act.3.By coercively interrogating its employees; by threat-ening to,close itsplant if the Union was selected by itsemployeesas itsbargaining agent; by offering benefits (ahospital and pension plan) if the employees voted againstthe Union in a Board-conducted election, and by unilater-ally raising wages when the parties were on the threshold ofan election, the Respondent violated Sections 8(a)(1)(3)and (5) of the Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the ActTHE REMEDYHaving found that Respondent violated Sections8(a)(l)(3) and (5) of the Act, it will be recommended that itcease and desist therefrom and take certain affirmativeaction designed to effectuate the purposes and policies ofthe Act.Upon the basis of the foregoing findings of fact,conclusions of law, and upon the entire record in the case,I hereby issue the following recommended: 5ORDERRespondent, Ameri-Crete Ready Mix Corporation, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Discouraging membership in Local 445, InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America and coercively interrogating itsemployees as to whether and why they joined the Union.(b)Threatening to close its plant if the Union wasselected by its employeesas itsbargaining agent.(c)Unilaterally offering its employees benefits like ahospital and pension plan or any other benefits in order towean them away from supporting the Union.(d)Unilaterally raising wages in order to undermine theemployees' support and activities on behalf of the Union.{e) Refusing to bargain with the Union as the exclusiverepresentative of its employees in the unit found appropri-atewith respect to rates of pay, wages, hours offindings,conclusions,recommendations, and orderhereinshall, as providedin Section102 48 ofthe Rules and Regulations,be adopted by the Boardand becomeits findings,conclusions,and order, and all objections theretoshall be deemed waivedfor allpurposes. 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployment, and other terms and conditions of employ-ment, and, if an understanding is reached; embody suchunderstanding in,a signed agreement.(f) -In any like or related manner interfering with theefforts of the labor organization to bargain collectively onbehalf of the employees in the appropriate unit.2.Take the following affirmative action- designed andfound necessary to effectuate the policies of the Act:(a) Bargain collectively with the aforesaid labor organi-zation in the following unit:All employees, including truck drivers and plantlaborers, employed at its Pellets Island, New York,plant, exclusive of office clerical employees, profession-al employees, guards, watchmen and all supervisors asdefined in the Act.(b) Post at its Pellets Island, New York, plant copies ofthe attached notice marked "Appendix."6 Copies of saidnotice, on forms provided by the Regional Director forRegion 2, after being duly signed by Respondent'srepresentative, shall be,posted by Respondent immediatelyupon receipt thereof, ' and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are, customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(c)Notify the Regional Director for Region 2, in writing,within 20 days from the receipt of this Decision, what stepshave been taken, to comply herewith.IT IS FURTHER ORDERED that the complaint be dismissedinsofar as it alleges unfair labor practices other than thosefound herein.6 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board' shall be changed to read"Posted Pursuant to a Judgment of the United , States, Court of AppealsEnforcing an Order of the National Labor Relations Board."APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of theUnited States GovernmentWE WILL NOT coercively interrogate them.WE WILL NOT threaten to close our plant because theemployees support Local 445, International Brother-hood of Teamsters, Chauffeurs, Warehousemen and'Helpers of America to be their, collective-bargainingrepresentative.WE WILL NOT attempt to wean away the supportgivenby the employees to ' the ' above Union byunilaterally promising to grant benefits to them.WE WILL NOT unilaterally grant wage increases toour employees in order to undermine the Union.WE WILL, upon request, bargain collectively with theabove-mentioned Union as the exclusive representativeof our employees inn the following unit:All employees, including truck drivers and plantlaborers, employed at its Pellets Island, NewYork, plant, exclusive of office clerical employ-ees,professional employees, guards, watchmenand all supervisors as defined in the Act.with respect to rates of pay, wages, hours of employ-ment and, if an understanding is reached, embody suchunderstanding in a signed contract.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof the rights guaranteed to them by Section 7 of theNational Labor Relations Act.DatedByAMERI-CRETE READY MIXCORPORATION(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting-and must not be altered, defacedor covered by any other material.Any questions concerning this notice or compliance withitsprovisions may be directed to the Board's Office, 36thFloor Federal Building, 26 Federal Plaza, New York, NewYork 10007, Telephone 212-264-0030.We hereby notify our employees that: